Name: Decision of the EEA Joint Committee No 22/96 of 26 April 1996 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  land transport
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/73 DECISION OF THE EEA JOINT COMMITTEE No 22/96 of 26 April 1996 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol, adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 19/96 (1); Whereas Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 17.D (Council Directive 95/50/EC) in Annex XIII to the Agreement: 17.E. 394 L 0055: Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (OJ No L 319, 12. 12. 1994, p. 7), as corrected by OJ No L 301, 14. 12. 1995, p. 47. Article 2 The texts of Directive 94/55/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 124, 23. 5. 1996, p. 27. (2) OJ No L 319, 12. 12. 1994, p. 7.